DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13-20 directed to Group II non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.
Allowable Subject Matter
Claims 1, 7-9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, He discloses an optical sheet forming device configured to form a light guide panel comprising a light entering portion and a surface emitting portion (Figure 3, shown below), upper surfaces of the respective light entering portion and surface emitting portion formed as flat surfaces arranged parallel to each other (Figure 3, shown below), an inclined surface formed between the upper surfaces, a lower surface of the light guide panel formed as a continuous flat surface opposed parallel to both the upper surfaces (Figure 3, shown below), the light entering portion formed as a thick portion, the surface emitting portion formed as a thin portion (Figure 3,thickness T1 is greater than thickness T2). Page 2 EAST\176881416.1Application No. 15/818,944 Further, He discloses an extruding unit including a T-die in which an ejecting slit configured to eject sheet- shaped molten resin is provided (Figure-4, [0051], slit sheet-shape port-100); and a forming roll unit including a main roll and a pushing roll configured to carry the ejected molten resin in an extrusion direction while solidifying the molten resin (Figure 11, 601, pushing roller and 602 , main/extrusion roller), the main roll and the pushing roll each respectively comprising a cylindrical transfer surface (Figure 11), the main roll including a thick portion forming groove provided to be continuously recessed in a circumferential direction on the transfer surface and to form the thick portion (Figure 12, 612- is the recessed surface in a circumferential direction on the transfer surface and to form the thick portion [0070],[0071], “a projection (relatively thick area) on the light guide plate obtained under the extrusion of the recess 612 is wedge shaped” Figure 13,  [0073]),  and the thick portion forming groove being formed on a side in the width direction of the main roll to form the light guide plate (Figure 13-14, [0073]-[0075]). Further, Solbeck discloses T-die including: a movable lip with a first lip provided at a distal end of the movable lip and a first slit surface on an opposed surface of the movable lip, the first slit surface including a recessed portion set to correspond to the thick portion forming groove (Figure 8, die channel-119die lip-15, col 5, line 39-55, Solbeck), a fixed lip with a second lip provided at a distal end of the fixed lip and a second slit surface on an opposed surface of the fixed lip, wherein the first slit surface and the second slit surface are opposed parallel to each other to form the ejecting slit (Figure 8, lip-16, Solbeck). Further, re: the lip gap adjusting mechanism, combination of He/Solbeck didn’t disclose that lip adjusting bolts are configured to adjust to adjust a lip gap between the first lip and the second lip. 
Cloeren discloses a lip gap adjustment mechanism for controlling sheet thickness (col 1, line 31-33). Further, Cloeren discloses that bolt-68 has adjustment block-78 , which engages the die lip-18 (col 2, line 66-68, col 3, line 1-2). However, the above combination fail to disclose that a main roll having a diameter, a pushing roll having a diameter equal to the diameter of the main roll, and a feed roll having a diameter equal to the diameter of the main roll, each of the main roll, the pushing roll, and the feed roll being configured to carry the ejected molten resin in an extrusion direction which deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160356946.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743